UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MERON ABRAHALEY TESFAMIKAEL,                                           :
                                                                       :
                                    Petitioner,                        :
                                                                       :     20-CV-2117 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
THOMAS DECKER, as District Director of New York, :
Immigration and Customs Enforcement, et al.,                           :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated on the record during today’s hearing, unless and until the Court orders
otherwise, Petitioner’s removal is administratively stayed for two weeks to allow the Court to
consider the application for a broader stay. During that period, Petitioner shall not be removed
from Hudson County Correctional Facility, where Petitioner is currently detained. To be clear,
Petitioner may not be removed from either the United States or the jurisdiction of the United
States Immigration and Customs Enforcement’s New York Field Office.

        Petitioner shall electronically file all documents — including the petition for a writ of
habeas corpus, the emergency application for a temporary restraining order, the memorandum of
law in support of the restraining order, Ms. Chua’s declaration, and all other related papers— no
later than March 11, 2020 at 5:00 p.m. Respondents shall file any opposition to Petitioner’s
application for an emergency stay, either as an opposition brief or a motion to dismiss, no later
than noon on March 13, 2020. Petitioner shall file any reply no later than March 17, 2020 at
5:00 p.m. The parties shall appear for a hearing with the Court on March 20, 2020 at 2:00 p.m.
in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street.

        SO ORDERED.

Dated: March 10, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
